Citation Nr: 1646692	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-08 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected arthritis of the lumbar spine before November 24, 2015, and in excess of 20 percent after January 1, 2016.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1964 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans' Appeals (VA) Regional Office (RO) in Muskogee, Oklahoma. This appeal arises from the jurisdiction of the RO in North Little Rock, Arkansas.

The Veteran gave testimony at a Travel Board hearing in February 2014 before the undersigned Veterans Law Judge (VLJ).  

The Board remanded the case in February 2015 for further development. 

A January 2016 rating decision from the RO granted the Veteran a 100 percent rating effective November 24, 2015, based on surgical or other treatment necessitating convalescence. A 20 percent rating was assigned from January 1, 2016 for the Veteran's lumber spine disability. 

A Supplemental Statement of the Case (SSOC) was issued in January 2016 that further denied any increased rating. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim needs to be a remanded for a more adequate VA examination because the December 2015 VA examiner was unable to make many conclusions due to the Veteran's post-operative state. 

The February 2015 remand ordered a new examination based on the assessment that the prior August 2012 examination did not adequately consider that the Veteran was on OxyContin during the range of motion testing. Moreover, the Veteran testified at his Travel Board hearing that his condition had significantly worsened since August 2012. 

The December 2015 VA examiner noted that the Veteran indicated the past five years had been miserable for him and that he had had a lumbar laminectomy five weeks prior to the examination. The VA examiner noted that the Veteran was recovering from his surgery and noted some improvement to his chronic back pain but that it was too early post-op to determine if the Veteran will have significant improvement. 

At the December 2015 VA examination, the Veteran had: Forward Flexion (0 to 90): 0 to 45 degrees Extension (0 to 30): 0 to 0 degrees Right Lateral Flexion (0 to 30): 0 to 15 degrees Left Lateral Flexion (0 to 30): 0 to 15 degrees Right Lateral Rotation (0 to 30): 0 to 15 degrees Left Lateral Rotation (0 to 30): 0 to 15 degrees. However, the VA examiner noted that the Veteran's range of motion is limited by his recent post-operative state and he is unable to evaluate the Veteran's limitations during his pre-operative state. Additionally the VA examiner was unable to ascertain whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time due to the Veteran's post-operative status. The VA examiner also noted that the Veteran is unable to work at this time due to the recent surgery and that he is unable to assess whether the Veteran will be able to work in the future. 

The December 2015 VA examiner also noted that the Veteran had no radicular pain, no neuropathy and no IVDS. However, a September 2016 note from a private physician notes that the Veteran has neuropathy in his left leg with numbness laterally and that those conditions are related to his back. 

Based on the fact that the Veteran's last examination was so close to an operation, it is necessary for a new examination to adequately assess the Veteran's current back symptoms and limitations in range of motion and functional loss. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA clinical records for the Veteran relevant to treatment for low back disablement. 

2. Schedule the Veteran for a comprehensive VA examination to determine the level of severity of service-connected arthritis in the lumbar spine. In this regard, the examiner should discuss the functional impact associated with lumbar spine disability, should conduct range of motion studies (to include documenting where pain begins, and if it is present on repeated motion), and should specifically annotate as to if muscle spasms and/or any neurological involvement (radiculopathy, etc.) is present on objective examination. 

Any related neurological disability in the extremities should be referenced.

3. Following the above-directed development, re-adjudicate the Veteran's claim. Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication. 





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




